After reargument, we adhere to our original determination, except that the priority of liens is fixed as follows: The Sage judgment, the Winters judgment, the People’s Trust Company judgment, and the Hamilton Trust Company: judgment. The plaintiff Roache, by beginning his action as assignee of the Sage and Winters judgment, acquired a preference over other judgment creditors, and the plaintiff the People’s Trust Company by beginning an action acquired a lien over judgment creditors other than the assignee of Sage and Winters. The Hamilton Trust Company began no action, and, therefore, acquired no lien, and in neither action did the Hamilton Trust Company make affirmative claim for an equitable lien. The decisions and judgments are modified accordingly, and as modified, judgments affirmed, without costs. Thomas, Stapleton, Mills, Rich and Putnam, JJ., concurred. Order to be settled upon notice before Mr. Justice Rich.